Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/021,027, filed on 09/15/2020, claims foreign priority to JP JP2019-195737 filed on 10/29/2019.
 Response to Amendment
	This Office Action is in response to the amendments submitted on 02/22/2022, and based on further search and consideration.  Claims 1-11, 16-20 are currently amended.  Claims 1-21 are pending and ready for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each signal pad” of claim 1, and “each wire” of claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 11-19, 21 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each signal pad”.  But there is already “a signal pad” in claim 1.  It is unclear whether “each signal pad” is a plurality of the signal pad, or a typographical error, or is a separate structure.  If the latter, the limitation does not seem to appear in the drawings.  As best understood, the signal pads are e.g. 110 of fig 2, and the signal terminals are e.g. 6a-6j.  But no signal terminal appears to be connected to each signal pad.  Because it is unclear what connections are claimed to what signal pads, a person having ordinary skill in the art at the time of filing would not reasonably be apprised of the scope of the claim, and the term is indefinite.  For the purposes of examination and to further compact prosecution, the limitation will be read as “the signal pad.”
Claim 16 recites the limitation “each wire”.  But there is already “a wire” in claim 1, from which 16 depends.  It is unclear whether “each wire” is a plurality of the wire, or a typographical error, or is a separate structure.  If the latter, the limitation does not seem to appear in the drawings.  As best understood, the wires are e.g. 201 of fig 1, and the second electrode is element 5.  But the wires extend at a variety of angles and orientations with respect to current flow through element 5.  Each of these angles appears to differ.  While any one of the wires may be perpendicular to a given current flow direction, it is unclear how several of them could be.  Because it is unclear what orientations of which wires are being claimed, a person having ordinary skill in the art at the time of filing would not reasonably be apprised of the scope of the claim, and the term is indefinite.  For the purposes of examination and to further compact prosecution, the limitation will be read as “the wire.”
Remaining claims depend variously from claim 1, and are rejected for the reasons above.
Applicant should confirm which interpretation is correct in the next office communication.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 11, 12, 14, 16, 18, 21, and 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi (WO 2017169693 A1, also later published as US 20190051640 A1) in view of Kawashima (US 20190244888 A1).
Regarding claim 1, Kinouchi discloses a semiconductor power module (semiconductor module 1, fig 4) comprising: a first electrode (conductor layer 22A); 
a plurality of semiconductor elements (semiconductor chips C1 and C2) joined to an upper surface of the first electrode and connected in parallel (connected in parallel, para 0081) to each other; 
electrode terminals (terminals Tp and Tn) for connecting the first electrode to a first external electric component; 
a second electrode (lead frame 24A) joined to upper surfaces of the plurality of semiconductor elements; 
a second electrode extension portion (AC terminal Tac) for connecting the second electrode to a second external electric component;
a signal pad (control pad P1a, P2a) mounted on each semiconductor element; 
and a signal terminal (control terminals T1ak and T1a) connected to each signal pad via a wire (wires W).
Kinouchi arguably does not explicitly disclose that the electrode terminals and the second electrode extension portion extend from a same side of the semiconductor power module.
However, electrode terminals and extension portions often extend from the same side of a power module, because this arrangement allows for current to counterflow within the module, reducing impedance and suppressing surge.  For example, Kawashima discloses a semiconductor power module (fig 4) wherein the electrode terminals (right and left 34) and the second electrode extension portion (32) extend from a same side of the semiconductor power module.  This allows top and bottom conductive plates 12 and 14 to carry opposing current flows, which reduces impedance (para 0052), among other benefits.  A person having ordinary skill in the art at the time of the filing could have rearranged the electrode terminals and the second electrode extension portion of Kinouchi so that they extend from a same side of the semiconductor power module, as in Kawashima.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal position for the terminals through routine experimentation and optimization to obtain optimal or desired device performance because the resulting current flow is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results, and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05.  
Given the teaching of the references, it would have been obvious to determine the optimum position of the layers involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


    PNG
    media_image1.png
    634
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    691
    media_image2.png
    Greyscale

Further regarding claim 1, Kinouchi discloses wherein, for each semiconductor element of the plurality of semiconductor elements, a current path length through the semiconductor element from a nearest one of the electrode terminals to a second electrode terminal portion in the second electrode is the same as a current path length through each other semiconductor element of the plurality of semiconductor elements from the nearest one of the electrode terminals to the second electrode terminal portion (path from C1 to Tac is the same as path from C2 to Tac, annotated fig 4).  


Regarding claim 2, Kinouchi further discloses that slit portions (slit portions, annotated fig 4) provided on both sides of the second electrode extension portion have shapes and sizes adjusted such that for each semiconductor element of the plurality of semiconductor elements, the current path length through the semiconductor element from the nearest one of the electrode terminals to the second electrode terminal portion is the same as the current path length through each other semiconductor element of the plurality of semiconductor elements from the nearest one of the electrode terminals to the second electrode terminal portion (path from C1 to Tac is the same as path from C2 to Tac).  
Regarding claim 11, Kinouchi further discloses that the electrode terminals comprise two members (extension over C1, extension over C2), and the two members of the electrode terminals are located symmetrically with respect to the second electrode (Tp and Tn are located above and below the second electrode 24A).
Regarding claim 12, Kinouchi further discloses that a temperature detection sensor (temperature detecting elements (diodes 3), para 0085) is mounted on at least one of the semiconductor elements (located in the chips, para 0085).
Regarding claim 14, Kinouchi further discloses that a current detection sensor (overcurrent detecting cells, para 0085) is mounted on at least one of the semiconductor elements.
Regarding claim 16, Kinouchi further discloses that each wire (vertical, in embodiment of fig 4) is arranged so as to be perpendicular to a direction of current (portion of current path extending horizontally, annotated fig 4) flowing through the second electrode.
Regarding claim 18, Kinouchi further discloses that component members of each semiconductor element are sealed (sealed by insulating member 38, fig 5 and para 0077) by transfer molding (note that “product by process" claims are directed to the product per se, no matter how actually made. See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process” claim or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935).  Applicant has the burden of proof in such cases to show that the claimed process results in a patentably distinct product).
Regarding claim 21, Kinouchi discloses that a first current path length from a first semiconductor element of the plurality of semiconductor elements to the second electrode terminal portion is different from a second current path length from a second semiconductor element of the plurality of semiconductor elements to the second electrode terminal portion (length between C1 and Tac different than length between C12 and TaC, annotated fig 4).


Regarding claim 3, Kinouchi discloses a semiconductor power module (semiconductor module 1, fig 4) comprising a first semiconductor power module (beneath lead frame 24a, fig 4) and a second semiconductor power module (beneath lead frame 24b, fig 4) connected to each other, the first semiconductor power module includes a first electrode (conductor layer 22a), a plurality of first semiconductor elements (c1 and C2) joined to an upper surface of the first electrode and connected in parallel (connected in parallel para 0081) to each other, electrode terminals (terminals Tp and Tn) for connecting the first electrode to a first external electric component, a second electrode (lead frame 24A) joined to upper surfaces of the plurality of first semiconductor elements, 
a second electrode extension portion (AC terminal Tac) for connecting the second electrode to a second external electric component, a signal pad (control pad P1a, P2a) mounted on each semiconductor element, and a signal terminal (control terminals T1ak and T1a) connected to the signal pad via a wire (wires W), 
Kinouchi arguably does not explicitly disclose that the electrode terminals and the second electrode extension portion extend from a same side of the semiconductor power module.  
However, electrode terminals and extension portions often extend from the same side of a power module, because this arrangement allows for current to counterflow within the module, reducing impedance and suppressing surge.  For example, Kawashima discloses a semiconductor power module (fig 4) wherein the electrode terminals (right and left 34) and the second electrode extension portion (32) extend from a same side of the semiconductor power module.  This allows top and bottom conductive plates 12 and 14 to carry opposing current flows, which reduces impedance (para 0052), among other benefits.  A person having ordinary skill in the art at the time of the filing could have rearranged the electrode terminals and the second electrode extension portion of Kinouchi so that they extend from a same side of the semiconductor power module, as in Kawashima.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal position for the terminals through routine experimentation and optimization to obtain optimal or desired device performance because the resulting current flow is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results, and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05.  
Given the teaching of the references, it would have been obvious to determine the optimum position of the layers involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further regarding claim 3, Kinouchi discloses the second semiconductor power module includes a fifth electrode (conductor layer 22B), a plurality of second semiconductor elements (C3 and C4) joined to an upper surface of the fifth electrode and connected in parallel to each other, a third electrode terminal (third electrode terminal, annotated fig 4) for connecting the fifth electrode to the second external electric component (electrically connected through chips C3 and C4 and conductor 22B), and a fourth electrode (lead frame 24b) joined to upper surfaces of the plurality of semiconductor elements and having two branch portions (extensions over chips C3 and C4) to be connected to the first external electric component (connected at Tn), the electrode terminal of the first semiconductor power module (electrically connected to Tp), and the branch portions of the second semiconductor power module, are arranged adjacently so as to oppose each other (branch portions extend left and right of 24B), and the second electrode extension portion of the first semiconductor power module and the third electrode terminal of the second semiconductor power module are connected to each other at one location (connected at third electrode terminal, annotated fig 4).
Regarding claim 4, Kinouchi further discloses that for each first semiconductor element of the plurality of first semiconductor elements, a first current path length through the first semiconductor element from a nearest one of the electrode terminals (Tac) to a second electrode terminal portion in the second electrode is the same as a first current path length through each other first semiconductor element of the plurality of first semiconductor elements from the nearest one of the electrode terminals to the second electrode terminal portion (path from C1 to Tac is the same as path from C2 to Tac, annotated fig 4), and wherein, for each second semiconductor element of the plurality of second semiconductor elements, a second current path length through the second semiconductor element from a nearest one of the two branch portions to the third electrode terminal is the same as a second current path length through each other second semiconductor element of the plurality of second semiconductor elements from the nearest one of the two branch portions to the third electrode terminal (path from branch portions over C3 and C4 to third electrode terminal are the same, fig 4).
Regarding claim 5, Kinouchi further discloses that slit portions (slits portions, annotated fig 4) provided on both sides of the second electrode extension portion have shapes and sizes adjusted such that for each first semiconductor element of the plurality of first semiconductor elements, the first current path length through the first semiconductor element from the nearest one of the electrode terminals to the second electrode terminal portion in the second electrode is the same as the first current path length through each other first semiconductor element of the plurality of first semiconductor elements from the nearest one of the electrode terminals to the second electrode terminal portion (current path for first chips through the second module is the same for C1 and C2, fig 4), and slit portions provided in the fourth electrode (gap portions in 24B between portions of 24B located over C4 and C3)have shapes and sizes adjusted such that for each second semiconductor element of the plurality of second semiconductor elements, the second current path length through the second semiconductor element from the nearest one of the two branch portions to the third electrode terminal is the same as the second current path length through each other second semiconductor element of the plurality of second semiconductor elements from the nearest one of the two branch portions to the third electrode terminal (path from branch portions over C3 and C4 to third electrode terminal are the same, annotated fig 4).

Claim 6, 7, 17, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi in view of Kawashima (US 20190244888 A1), and further in view of Iyama (US 20190157194 A1).
Regarding claim 6, Kinouchi further discloses that the electrode terminals (Tp and Tn, extracted vertically) and the second electrode extension portion (24A is extracted both vertically via third electrode terminals and horizontally at Tac) are extracted in the same direction.  
Kinouchi fails to disclose that the signal terminals is extracted in a direction opposite to the direction in which the electrode terminals and the second electrode extension portion are extracted.
	However, it is very common to extract signals from a signal terminal of a power module in any direction, based on a user’s design constraints.  For example, Iyama discloses a signal terminal (terminals, annotated fig 1) extracted in a direction (z direction, in view of fig 1) opposite to the direction in which the electrode terminal (Y direction, terminal 174) and the second electrode extension portion (Y direction, extension 50) are extracted.	
	The emitter electrodes EL1 and EL2 of Kinouchi could be rotated 90 degrees, so that the pads face the left and right edges of the first electrode, as in Iyama.  The signals could then be extracted from the sides of the device, to signal terminals alongside the device, as in Iyama.  This would result in the claimed limitation, and permit the device of Kinouchi to be made wider instead of taller.   One of ordinary skill in the art would have readily recognized the relationship between overall dimensions of the power module and the direction in which signals are extracted, and that rearranging the direction of extraction would allow a designer to modify the shape of the power module.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  Further, mere rearrangement of elements of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  As no evidence of unexpected results is apparent from the specification, the claimed direction of extraction produces no functional difference and therefore would have been obvious.

Regarding claim 7, Kinouchi further discloses that the electrode terminal (Tp and Tn are extracted vertically) and the second electrode extension portion (24A is extracted both vertically via third electrode terminal and horizontally at Tac) are extracted in the same direction.  
Kinouchi fails to disclose that the signal terminal is extracted in a direction opposite to the direction in which the electrode terminal and the second electrode extension portion are extracted.
	However, it is very common to extract signals from a signal terminal of a power module in any direction, based on a user’s design constraints.  For example, Iyama discloses a signal terminal (terminals, annotated fig 1) extracted in a direction (Z direction, in view of fig 1) opposite to the direction in which the electrode terminal (Y direction, terminal 174) and the second electrode extension portion (Y direction, extension 50) are extracted.	
	The emitter electrodes EL1 and EL2 of Kinouchi could be rotated 90 degrees, so that the terminals e.g. P1a face the left and right edges of the first electrode, as in Iyama.  The signals could then be extracted from the sides of the device by extending the signal pads alongside the first electrode, as in Iyama.  This would result in the claimed limitation, and permit the device of Kinouchi to be made wider instead of taller.   One of ordinary skill in the art would have readily recognized the relationship between overall dimensions of the power module and the direction in which signals are extracted, and that rearranging the direction of extraction would allow a designer to modify the shape of the power module.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  Further, mere rearrangement of elements of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  As no evidence of unexpected results is apparent from the specification, the claimed direction of extraction 
    PNG
    media_image3.png
    772
    716
    media_image3.png
    Greyscale
produces no functional difference and therefore would have been obvious.
Regarding claim 17, the combination of Kinouchi and Iyama of claim 7 further discloses that the signal pad (pads e.g. P1a on the emitter electrodes EL1 and EL2 of Kinouchi, rotated 90 degrees, so that pads face the left and right edges of the first electrode, as in Iyama) is provided so as to oppose an outer peripheral side, of the first electrode, that is closest to the corresponding semiconductor element (limitation understood as requiring that the signal pads mounted on the semiconductor are close to the edge of the first electrode, so that wire length is as short as possible.)

Regarding claim 8, Kinouchi further discloses that the electrode terminal (Tp and Tn are extracted vertically) and the second electrode extension portion (24A is extracted both vertically via third electrode terminal and horizontally at Tac) are extracted in the same direction.  
Kinouchi fails to disclose that the signal terminal is extracted in a direction opposite to the direction in which the electrode terminal and the second electrode extension portion are extracted.
However, it is very common to extract signals from a signal terminal of a power module in any direction, based on a user’s design constraints.  For example, Iyama discloses a signal terminal (terminals, annotated fig 1) extracted in a direction (Z direction, in view of fig 1) opposite to the direction in which the electrode terminal (Y direction, terminal 174) and the second electrode extension portion (Y direction, extension 50) are extracted.	
The emitter electrodes EL1 and EL2 of Kinouchi could be rotated 90 degrees, so that the terminals e.g. P1a face the left and right edges of the first electrode, as in Iyama.  The signals could then be extracted from the sides of the device by extending the signal pads alongside the first electrode, as in Iyama.  This would result in the claimed limitation, and permit the device of Kinouchi to be made wider instead of taller.   One of ordinary skill in the art would have readily recognized the relationship between overall dimensions of the power module and the direction in which signals are extracted, and that rearranging the direction of extraction would allow a designer to modify the shape of the power module.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  Further, mere rearrangement of elements of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  As no evidence of unexpected results is apparent from the specification, the claimed direction of extraction produces no functional difference and therefore would have been obvious. 
Regarding claim 9, the combination of Kinouchi and Iyama of claim 8 further discloses that the electrode terminal and the second electrode extension portion are extracted in the same direction, and the signal terminal is extracted in a direction opposite to the direction in which the electrode terminal and the second electrode extension portion are extracted.
Regarding claim 10, the combination of Kinouchi and Iyama of claim 8 further discloses that the wherein the electrode terminal and the second electrode extension portion are extracted in the same direction, and the signal terminal is extracted in a direction opposite to the direction in which the electrode terminal and the second electrode extension portion are extracted.

	Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi in view of Kawashima (US 20190244888 A1) and further in view of Miura (US 20060055056 A1).
Regarding claim 13, Kinouchi discloses that the semiconductor power module includes a thermistor (thermistor, para 0092).  
Kinouchi fails to expressly disclose that the thermistor is mounted on an upper surface of at least one of the semiconductor elements, or an upper surface of the second electrode.  (Although Kinouchi does disclose that the thermistor should be as close as possible to the chip, para 0092.)
	However, sensors such as current or temperature detectors are commonly placed on top of semiconductor chips.  For example, Miura discloses a semiconductor chip (chip 12, fig 1) having both a temperature sensor (temperature sensor 24) and a current sensor (electrode for detecting current 22) formed on a top surface thereof.  A person having ordinary skill in the art at the time of filing could form the thermistor of Kinouchi on the top surface of the chip of Kinouchi, as taught by Miura.  This would predictably minimize the horizontal area occupied by the chip and accompanying sensors, as disclosed by Miura at e.g. para 0016. 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, Kinouchi fails to disclose that a current detection sensor is mounted on at least one of the semiconductor elements, and a temperature detection sensor is mounted on at least one of the semiconductor elements, and the semiconductor element on which the temperature detection sensor is mounted and the semiconductor element on which the current detection sensor is mounted are located on sides opposite to each other across a center line of the second electrode.  (Kinouchi does disclose two semiconductor elements, e.g. C1 and C2, located on sides opposite to each other across a center line of the center electrode, and a temperature sensor, para 0092, but not where this element is mounted).  
	However, sensors such as current or temperature detectors are commonly placed on top of semiconductor chips.  For example, Miura discloses that a current detection sensor (current detection electrode 22) is mounted on at least one of the semiconductor elements (chip 12), and a temperature detection sensor (temperature sensor 24) is mounted on at least one of the semiconductor elements (chip 12).
	A person having ordinary skill in the art could substitute each of the semiconductor elements of Kinouchi with the chip of Miura.  Because both chips would thus include both a temperature and a current sensor, this would result in the semiconductor element on which the temperature detection sensor is mounted (C1 or C2 Kinouchi fig 4, replaced with the chip 12 of Miura) and the semiconductor element on which the current detection sensor is mounted (C1 or C2 Kinouchi fig 4, replaced with the chip 12 of Miura) are located on sides opposite to each other across a center line of the second electrode (left and right of second electrode 24a, in view of fig 4, Kinouchi).   One of ordinary skill in the art could have substituted a semiconductor chip with sensors for another semiconductor chip without sensors in a power module, in order to obtain the predictable result of sensing chip conditions without increasing the lateral size of the chip.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi in view of Kawashima (US 20190244888 A1) and further in view of Gowda (US 9953917 B1)
Regarding claim 19, Kinouchi does not explicitly disclose a heat-dissipation insulation substrate having a copper-ceramic-copper layered structure, wherein the first electrode is provided as a top layer of the copper-ceramic-copper layered structure.  
However, copper-ceramic-copper bottom plates for power devices are very common.  For example, Gowda discloses a semiconductor power module with semiconductor devices mounted on a first electrode (multi-material conductor substrate 126, fig 3) which has a copper-ceramic-copper layered structure (“the multi-material conductor substrate 126 is constructed as a direct bond copper (DBC) structure that is composed of a ceramic core 128 (e.g., alumina) with a sheet of copper 130 bonded to both sides thereof by a direct bond joining process”, col 7 ln 1-5).
A person having ordinary skill in the art at the time of filing could use the multilayered material of Gowda to make the first electrode of Kinouchi.  This would arrive at the claimed limitation.   Kinouchi is silent as to the material of this substrate, and therefore the skilled artisan would look to Gowa to determine what materials are appropriate.  Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	
	Regarding claim 20, Kinouchi does not explicitly disclose a heat-dissipation insulation substrate  having a copper-ceramic-copper layered structure, wherein the fifth electrode is provided as a top layer of the copper-ceramic-copper layered structure.
However, copper-ceramic-copper bottom plates for power devices are very common.  For example, Gowda discloses a semiconductor power module with semiconductor devices mounted on a first electrode (multi-material conductor substrate 126, fig 3) which has a copper-ceramic-copper layered structure (“the multi-material conductor substrate 126 is constructed as a direct bond copper (DBC) structure that is composed of a ceramic core 128 (e.g., alumina) with a sheet of copper 130 bonded to both sides thereof by a direct bond joining process”, col 7 ln 1-5).
A person having ordinary skill in the art at the time of filing could use the multilayered material of Gowda to make the fifth electrode of Kinouchi.  This would arrive at the claimed limitation.   Kinouchi is silent as to the material of this substrate, and therefore the skilled artisan would look to Gowa to determine what materials are appropriate.  Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/THS/
Examiner, AU 2817

/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817